Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks and IDS filed June 29, 2022.
The amendments of claims 1-13 are acknowledged.

EXAMINER'S COMMENT
Amendments related to tightening mechanism, such as having the tightening mechanism include structure such as a flange and a tightening shaft, cause the tightening mechanism limitation to no longer invoke 35 U.S.C. 112 (f) as the generic placeholder is now modified by sufficient structure for performing the claimed function. However, the amendment changing “injection mechanism” to “injector mechanism” without adding any additionally structure does not modify mechanism such that sufficient structure is claimed for performing the claimed function. This is actually similar to the term “colorant selection mechanism” (see MPEP 2181(I)(C)), in that the term “injector” in relation to mechanism, like “colorant selection” does not was not defined in the specification (in fact, all terms in the specification that explain “injector mechanism” are actually written as “injection mechanism”), has no dictionary definition that doesn’t directly repeat the function (inject), nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph 35 U.S.C. 112 (f) treatment.

Allowable Claims
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: all previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn in response to amendments to the claims. Additionally, previously indicated reasons for allowance of the March 29, 2022 office action of claim 1 and dependents 2-13 still stand, as they are not affected by the most recent amendments or submitted IDS. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781